443 F.2d 383
UNITED STATES of America, Appellee,v.Clifford Wallace FAVELL, Appellant.
No. 71-1070.
United States Court of Appeals, Eighth Circuit.
June 21, 1971.

Appeal from the United States District Court for the Eastern District of Missouri; James H. Meredith, Chief Judge.
Marvin S. Wood, Clayton, Mo., for appellant.
Robert B. Schneider, Asst. U. S. Atty., Daniel Bartlett, Jr., U. S. Atty., St. Louis, Mo., for appellee.
Before LAY, HEANEY and BRIGHT, Circuit Judges.
PER CURIAM.


1
This appeal arises out of a conviction on three counts of unlawful possession of stolen mail matter under 18 U.S.C.A. § 1708.


2
We find sufficient evidence to support the judgment of conviction and further find no merit in the other claims of error asserted on appeal. The judgment of conviction is affirmed.